Citation Nr: 1024946	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-05 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, 
to include as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1958 to April 
1962.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified before the undersigned Veterans Law Judge 
at a November 2008 hearing conducted at the RO.  A transcript of 
the hearing is of record.

This case was brought before the Board in December 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim.  The case is once again before the 
Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the INTRODUCTION above, the instant appeal was 
remanded in December 2008 for additional development.  
Specifically, the Board found that a remand was necessary to 
attempt to verify the Veteran's presence in the Republic of 
Vietnam.  In this regard, the Veteran asserts that, he was 
assigned on Temporary Duty (TDY) away from his unit of 
assignment, the 1955th Communications Squadron (CS), during the 
period November 1961 to March 1962.  During this TDY with the 1st 
Mobile Communications Group (MOB), the Veteran contends he was 
sent on a classified assignment to Tan Son Nhut Airport in 
Saigon, Vietnam.

On remand, the AOJ contacted the Chief of the Air Force Network 
Integration Center History Office (AFNIC/HO).  In his response, 
the Chief of the AFNIC/HO indicated that elements of the 1st MOB 
served in Vietnam, and specifically Tan Son Nhut, during the time 
period in question.  However, it does not appear a search was 
conducted of the histories of the 1955th CS to verify whether 
elements of that unit were assigned on TDY to the 1st MOB as 
well. 

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing to 
ensure compliance.  As such, another remand, with ensuing delay, 
is unfortunately required.

Accordingly, the case is REMANDED for the following action:

1.	Contact the AFNIC/HO and request a search 
be conducted to determine whether the unit 
histories of the 1955th Communications 
Squadron indicate that any members of that 
unit were given TDY assignments to the 1st 
Mobile Communications Group between 
November 1, 1961, and March 31, 1962.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


